DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 
Priority	
  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/447,007; 14/593,946; 12/538,694 and 11/133,471, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 17 of the instant application contains subject matter that has not been described in the parent application (15/447,007; 14/593,946; 12/538,694; 11/133,471).  Administration of the claimed therapeutic agent to a subject population of “an individual who is HIV negative” constitutes subject matter that was not described in the parent applications.  The 
Accordingly, claim 17 of the instant application is not afforded the earlier priority date of the parent application.   Earliest effective filing date of the instant application with respect to claim 17 is 7/20/18.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 comprises a new limitation directed to limiting the patient population to individuals who are HIV negative prior to administration of the therapeutic agent.  The newly added limitation has not been described in the instant specification.  The patient population described in the specification includes individuals who are infected with the HIV 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9 of U.S. Patent No. 7,635,704 in view of Neff et al (PLoS One, 2010, 5(12), e15257, p1-6) and Whitfield et al (HIV/AIDS - Research and Palliative Care 2016, 8, 157-164). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Scope of claims of the ‘704 patent
Claim 1 of the ‘704 patent is directed to crystal form of of 6-(3-chloro-2-fluorobenzyl)-1-[(S)-1-hydroxymethyl-2-methylpropyl]-7-methoxy-4-oxo-1,4-dihydroquinoline-3-carboxylic acid with the same X-ray powder diffraction pattern as found in the instant claim 17.  Claim 9 of the ‘704 patent is directed to a method of treating an HIV infection comprising administering the compound of claim 1.  Claim 7 of the ‘704 patent is directed to the activity of the therapeutic agent as an integrase inhibitor.

Ascertaining the difference
Claims of the ‘704 patent differ from the instant claims in that while describing the structure, treatment of HIV and integrase inhibiting function of the instant therapeutic agent claims 1, 7 and 9 of ‘704 do not specify prophylactic administration.
Secondary reference
Neff et al teach integrase inhibitor Raltegravir in pre-exposure prophylaxis against HIV (abstract; page 5, right column 2nd paragraph).
Whitfield et al teach cabotegravir, an integrase inhibitor, in preexposire prophylaxis against HIV

Obviousness
	One skilled in the art would have found it obvious to utilize the crystal form of crystal form of of 6-(3-chloro-2-fluorobenzyl)-1-[(S)-1-hydroxymethyl-2-methylpropyl]-7-methoxy-4-oxo-1,4-dihydroquinoline-3-carboxylic acid as described in claim 1 of the ‘704 patent in pre-exposure prophylaxis of HIV.  It would therefore be obvious to administer the therapeutic agent to patients who are HIV negative with an expectation that the prophylactic administration will reduce the chance of being infected with HIV.  Motivation to do so is to reduce the likelihood of an individual being infected with HIV.  Suggestion and expectation of success is provided by Neff et al and Whitfield et al when they demonstrate prophylactic inti-HIV activity of Rategravir and cabotegravir.  Raltegravir and cabotegravir are an integrase inhibitors, same as the instantly claimed therapeutic agent.  Since Rategravir, cabotegravir and the instant compound are both integrase inhibitors one would expect that the integrase inhibitory functionality of compound described in the ‘704 patent would prevent transmission of HIV virus to an individual who is HIV negative.  
	While a single reference teaching an integrase inhibitor in preexposure prophylaxis of HIV is sufficient, the two references demonstrate that it was well known at the time of filing of the instant application that integrase inhibitors can be utilized in pre-exposure prophylaxis of HIV infection.

Conclusion
Claim 17 is pending
Claims 17 is rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628